Petition to Eehear
COOPEE, J.
Complainants, Harry E. Hudson and wife Mary Hudson, have filed a petition to rehear asking this court to modify its award of damages to include a sum “representing the expenses incurred in storing the property and in protecting it by insurance from January 17,1962 (the date the court determined was the ‘cut-off’ date for the liability of defendants for the investment of complainants in the gift shop) and in protecting it by insurance from January 17, 1962 to the date of the filing of the court’s opinion (December 8, 1967).” Complainants insist that these expenses total $2,852.00, the insurance premium being $130.00 per year and the rent for storage being $360.00 per year.
The record shows that complainants did not store the merchandise and fixtures on January 17, 1962, but used them in the operation of the gift shop until March 1,1964. At that time, complainants closed the gift shop and stored the remaining merchandise and fixtures in the basement of their home.
*584We have found no evidence in the record tending to show that complainants incurred any out-of-pocket storage costs. Complainants did pay insurance premiums on the property but they, in the main, were paid during the time complainants were using the fixtures and merchandise in the operation of the gift shop and were business expenses due to be paid by complainants. Insurance premiums paid during the time the merchandise and fixtures were stored in the basement of complainants ’ home, if any were in fact paid during this time, in our opinion should also be the burden of- the complainants, they having had the use of the fixtures and merchandise for many months with the ultimate depreciation being borne by the defendants.
The petition to rehear is overruled. Costs incident to the petition to rehear are adjudged against complainants and their sureties.
McAmis, P. J., and Parrott, J., concur.